Citation Nr: 1312557	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-13 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for erectile dysfunction as secondary service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the Board sought a medical opinion from a Veterans Health Administration physician.  An opinion was provided in November 2012.  The Veteran has not been afforded an opportunity to respond to that opinion; however, in light of the fully favorable decision below, no prejudice to the Veteran exists in deciding the claim at this time.  38 C.F.R. § 20.903.


FINDINGS OF FACT

Competent evidence shows that it is at least as likely as not that the Veteran's erectile dysfunction was caused by his service-connected diabetes mellitus and posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction secondary to the service-connected diabetes mellitus and PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for erectile dysfunction.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2012).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The determination as to whether the requirements for entitlement to service connection have been met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2012).   When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2012).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The Board has reviewed all of the evidence in the Veteran's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Board finds that the Veteran is entitled to service connection for erectile dysfunction secondary to his service-connected diabetes mellitus and PTSD.  

At a January 2009 VA examination the Veteran reported having erectile dysfunction, which had begun in 2007.  The non-service connected risk factors for erectile dysfunction were high cholesterol, hypertriglyceridemia, depression, aging, frequent prostatitis, a history of heavy tobacco use, and a history of heavy alcohol use.  The service-connected risk factor was diabetes.  The examiner felt that, extrapolating the risk factors, it was less likely than not that the Veteran's erectile dysfunction was caused by or a result of the service-connected diabetes mellitus.  The opinion provided insufficient rationale to support the conclusion, and the examiner did not consider whether diabetes mellitus aggravated the erectile dysfunction or whether there was a relationship between the erectile dysfunction and the service-connected PTSD.  Thus, this opinion is afforded little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A VA physician reviewed the record in May 2009 and noted that the Veteran's risk factors for erectile dysfunction were aging, hyperlipidemia, tobacco use, alcohol use, diabetes mellitus, PTSD, and depression.  The physician felt it was less likely than not that erectile dysfunction was caused by or related to the service-connected conditions.  Again, insufficient rationale was provided, and the opinion is afforded little probative weight.  Id. 

In May 2010 another VA physician reviewed the record and opined that it was less likely as not that the service-connected diabetes or PTSD was a direct or proximate cause of the Veteran's erectile dysfunction.  It was noted that January 2009 testing showed normal testosterone levels and that the Veteran's risk factors were natural aging, dyslipidemia, tobacco use, diabetes mellitus, alcohol use, medication, and psychological conditions.  A sufficient rationale was not provided and no opinion was given on whether the service-connected diabetes mellitus or PTSD aggravated the erectile dysfunction.  Thus, this opinion is afforded little probative weight.  Id. 

In November 2012 a VA urologist reviewed the Veteran's claims file at the request of the Board.  He noted that there are usually contributing risk factors for erectile dysfunction rather than one cause.  The Veteran's risk factors were diabetes mellitus, smoking, PTSD, age, dyslipidemia, and alcohol abuse.  It was noted that the diabetes was poorly controlled and that erectile dysfunction was likely related to it.  PTSD, like other anxiety-related disorders, was associated with erectile dysfunction.  The urologist concluded that it was as likely as not that the Veteran's erectile dysfunction was caused by the service-connected diabetes mellitus and PTSD.  The November 2012 opinion is of probative value because the urologist provided a reasoned analysis that included specific discussion of the service-connected disabilities.  See 38 C.F.R. § 3.310; Nieves-Rodriguez, 22 Vet. App. at 304.

Under the benefit of the doubt rule, when there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; 38 C.F.R. §§ 3.102, 4.3.  Since the November 2012 
opinion is the most probative evidence and it shows that the Veteran has erectile dysfunction that is as likely as not caused by his service-connected diabetes mellitus and PTSD, the evidence has reached a stage of equipoise.  The mandate to accord the benefit of the doubt is triggered when the evidence reaches a stage of equipoise.  As such, the Board concludes that service connection for erectile dysfunction as secondary to the service-connected disabilities of diabetes mellitus, type II, and PTSD, is warranted.


ORDER

Entitlement to service connection for erectile dysfunction as secondary to the service-connected diabetes mellitus and PTSD is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


